                Case 19-13744-btb      Doc 10    Entered 06/27/19 08:37:42       Page 1 of 3



      Lindsey Morales, NV Bar No. 11519                       Electronically filed on June 27, 2019
 1
      McCalla Raymer Leibert Pierce, LLP
 2    1635 Village Center Circle, Suite 130
      Las Vegas, NV 89134
 3    Telephone: 702-906-0053
      Fax: 702-444-3103
 4
      Lindsey.Morales@mccalla.com
 5    Attorney for Secured Creditor

 6
 7                            UNITED STATES BANKRUPTCY COURT

 8                   FOR THE DISTRICT OF NEVADA, LAS VEGAS DIVISION

 9
10    In re:                                           Case No. 19-13744

11    Suet F Wong                                      Chapter: 13

12                                                     NOTICE OF APPEARANCE

13                                         Debtor.

14
15   TO THE HONORABLE BRUCE T. BEESLEY, UNITED STATES BANKRUPTCY

16   COURT JUDGE, THE DEBTOR, THE DEBTOR'S COUNSEL, THE TRUSTEE, AND

17   OTHER INTERESTED PARTIES:

18             Please take notice that Lindsey Morales, Esq., hereby appears on behalf of Wilmington

19   Savings Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Hilldale

20   Trust ("Secured Creditor") for purposes of the Secured Creditor’s participation in the Mortgage

21   Modification Mediation.

22             Secured Creditor requests that all further communication on this case related to this

23   purpose be forwarded to Lindsey Morales, Esq.

24
     Dated: 06/27/2019                           Respectfully Submitted,
25
                                                 McCalla Raymer Leibert Pierce, LLP
26                                        By:    Lindsey Morales
27                                               Lindsey Morales
                                                 Attorney for Secured Creditor
28


     NOA
                Case 19-13744-btb       Doc 10    Entered 06/27/19 08:37:42        Page 2 of 3




 1
 2
 3
 4    Lindsey Morales, NV Bar No. 11519                         Electronically filed on June 27, 2019
      McCalla Raymer Leibert Pierce, LLP
 5    1635 Village Center Circle, Suite 130
      Las Vegas, NV 89134
 6    Telephone: 702-906-0053
 7    Fax: 702-444-3103
      Lindsey.Morales@mccalla.com
 8    Attorney for Secured Creditor
 9
10                             UNITED STATES BANKRUPTCY COURT

11                   FOR THE DISTRICT OF NEVADA, LAS VEGAS DIVISION

12
13    In re:                                            Case No. 19-13744

14    Suet F Wong                                       Chapter: 13

15                                                      CERTIFICATE OF SERVICE

16                                          Debtor.

17
18   I, Crystal Trahan, declare:

19         1. I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding.

20   My business address is 1635 Village Center Circle, Suite 130, Las Vegas, NV 89134.

21         2. On June 27, 2019, true and correct copies of the foregoing documents described:

22           Notice of Appearance
     were served by the notice of electronic filing for parties and counsel who are filing users:
23
24             Debtor Attorney                                   Trustee
25             Nikki L. Dupree-O'brien                           Kathleen A. Leavitt
               nikki@doblawgroup.com                             courtsecf3@las13.com
26
27             U.S. Trustee
               ustpregion17.lv.ecf@usdoj.gov
28


     NOA
               Case 19-13744-btb       Doc 10     Entered 06/27/19 08:37:42        Page 3 of 3




 1
 2   and by causing a true and correct copy thereof to be mailed via United States Mail, first class,
 3   postage prepaid, on the following interested parties.
 4
              Debtor
 5            Suet F Wong
              5402 Night Swim Lane
 6            Las Vegas, Nv 89113
 7
 8            I declare under penalty of perjury under the laws of the United States of America that the
 9   foregoing is true and correct.
10
11   Dated:      06/27/2019                                     By: Crystal Trahan
                                                                    Crystal Trahan
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     NOA
